             Case 2:15-cr-00120-JCC Document 1238 Filed 08/25/20 Page 1 of 4



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0120-JCC
10                             Plaintiff,                    ORDER
11          v.

12   SON T. NGUYEN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for compassionate release
16   pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. No. 1216). Having considered the parties’ briefing
17   and the relevant record, the Court hereby DENIES Defendant’s motion for compassionate
18   release (Dkt. No. 1216), GRANTS the Government’s motion to file overlength motions and
19   briefs (Dkt. No. 1224), and GRANTS the parties’ motions to seal (Dkt. Nos. 1215, 1218, 1225,
20   1231, 1236) for the reasons explained herein.
21   I.     BACKGROUND
22          In March 2016, Defendant pleaded guilty to conspiracy to distribute controlled
23   substances and to felon in possession of a firearm. (See Dkt. No. 554 at 2.) On July 19, 2016, the
24   Court sentenced Defendant to 10 years of incarceration followed by five years of supervised
25   release. (See Dkt. No. 809 at 2–3.) Defendant’s projected release date is November 6, 2023. (See
26   Dkt. Nos. 1216 at 2, 1226 at 3.)


     ORDER
     CR15-0120-JCC
     PAGE - 1
             Case 2:15-cr-00120-JCC Document 1238 Filed 08/25/20 Page 2 of 4




 1          Defendant now moves for compassionate release pursuant to 18 U.S.C.

 2   § 3582(c)(1)(A). 1,2 (Dkt. No. 1216.) Defendant claims he is “particularly vulnerable to COVID-

 3   19” because he suffers from a “combination of [human immunodeficiency virus (HIV), hepatitis

 4   C], thrombocytopenia, and lifetime of severe, chronic stress.” (Id. at 3.)

 5   II.    DISCUSSION

 6          A.       Defendant’s Motion for Compassionate Release

 7          When considering a motion for compassionate release, a court must first find that

 8   “extraordinary and compelling reasons warrant . . . a reduction” in the defendant’s sentence. 18
 9   U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 cmt. n.1. There may be extraordinary and compelling
10   reasons to reduce a defendant’s sentence if the defendant suffers from health conditions that
11   make a person significantly more vulnerable to suffering serious complications from COVID-19.
12   See United States v. Cosgrove, Case No. CR15-0230-JCC, Dkt. No. 90 at 6 (W.D. Wash. 2020);
13   United States v. Mahoney, Case No. CR18-0090-JCC, Dkt. No. 78 at 2–3 (W.D. Wash. 2020).
14          Here, Defendant suffers from several health conditions. (See Dkt. No. 1216-3 at 2.) Of
15   those, HIV is the only condition that the CDC has identified as potentially increasing
16

17
     1
       Defendant presented a request for compassionate release to the warden of his facility more than
18   30 days before filing the present motion. (See Dkt. No. 1217 at 2.) Thus, Defendant has satisfied
19   the exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A).
     2
      After his court-appointed counsel filed a motion for compassionate release on his behalf, (Dkt.
20   No. 1216), Defendant filed a superseding pro se motion, (Dkt. No. 1227). Pursuant to the Local
     Rules of the Western District of Washington, a party who is represented by counsel is not
21
     authorized to file motions on his own behalf. See Local General Rule 2(g). As the Ninth Circuit
22   explained, the right to effective legal counsel and the right to appear pro se are disjunctive; thus,
     “[a] criminal defendant does not have an absolute right to both self-representation and the
23   assistance of counsel.” United States v. Halbert, 640 F.2d 1000, 1009 (9th Cir. 1981); see also
     United States v. Bergman, 813 F.2d 1027, 1030 (9th Cir. 1987).
24           Here, Defendant was appointed counsel on July 7, 2020. (See Dkt. No. 1203.)
25   Defendant’s counsel subsequently filed a motion for compassionate release on July 24. (See Dkt.
     No. 1216.) Defendant did not terminate his attorney as counsel before filing a “superseding and
26   successive” pro se motion for compassionate release on August 4. (Dkt. No. 1227 at 1.) Thus,
     Defendant was not authorized to file a motion on his own behalf.

     ORDER
     CR15-0120-JCC
     PAGE - 2
             Case 2:15-cr-00120-JCC Document 1238 Filed 08/25/20 Page 3 of 4




 1   Defendant’s risk of severe illness from COVID-19. 3 See “Coronavirus Disease 2019, High-Risk

 2   Conditions,” https://www. cdc.gov/coronavirus/ 2019-ncov/hcp/underlying-conditions.html.

 3   However, because of the limited information available, the CDC can only suggest that HIV

 4   might increase Defendant’s risk of severe illness from COVID-19. See id. Further, there has not

 5   been robust data collection about whether those affected by thrombocytopenia are more

 6   susceptible to COVID-19 or at a greater risk of severe illness from COVID-19. See “COVID-19

 7   and ITP: Frequently Asked Questions,” https://www.hematology.org/covid-19/covid-19-and-itp.

 8   In the absence of more certainty, the Court does not find that Defendant’s health conditions
 9   constitute extraordinary and compelling circumstances. See United States v. Molley, CR 15-
10   0254-JCC, Dkt. No. 87 at 5 (W.D. Wash. 2020) (explaining that medical uncertainty “cuts
11   against compassionate release” because the party seeking release bears the burden of showing
12   that there are extraordinary and compelling reasons for release).
13          Furthermore, Defendant is housed at a Federal Medical Facility in Rochester, ostensibly
14   to receive treatment for his health conditions. According to the CDC, the continued stable
15   medical care Defendant will receive in Rochester is the best way to mitigate his risk of severe
16   complications due to COVID-19. See “Coronavirus Disease 2019, High-Risk Conditions,”
17   https://www. cdc.gov/coronavirus/ 2019-ncov/hcp/underlying-conditions.html. Therefore,
18   Defendant has not shown that extraordinary and compelling reasons warrant his release, and the

19   Court DENIES Defendant’s motion for compassionate release. See 18 U.S.C. § 3582(c)(1)(A).

20          B.       Motions to Seal

21          The parties move to seal their briefing and Defendant moves to seal several exhibits

22   attached to his motion for compassionate release. (Dkt. Nos. 1215, 1218, 1225, 1231, 1236.) The

23   parties explain that these documents contain the Defendant’s personal medical information. (See

24

25   3
       The CDC has “no information about whether people with . . . hepatitis C are at increased risk
     for getting COVID-19.” See “What to Know About Liver Disease and COVID-19,”
26   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html.

     ORDER
     CR15-0120-JCC
     PAGE - 3
             Case 2:15-cr-00120-JCC Document 1238 Filed 08/25/20 Page 4 of 4




 1   generally Dkt. Nos. 1215, 1218, 1225, 1231, 1236.)

 2          The Court starts from the position that “[t]here is a strong presumption of public access to

 3   [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see also Nixon v. Warner Commc’ns, Inc., 435

 4   U.S. 589, 597 (1978). To overcome that presumption, a party seeking to seal a judicial record

 5   must show “compelling reasons” to seal the record if it relates to a dispositive pleading.

 6   Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006).

 7          Here, the briefing and exhibits at issue concern Defendant’s medical records. Defendant’s

 8   strong interest in maintaining the confidentiality of such records outweighs the public’s interest
 9   in their disclosure. See Kamakana, 447 F.3d at 1179. Accordingly, the Court finds compelling
10   reasons and GRANTS the parties’ motions to seal.
11   III.   CONCLUSION

12          For the foregoing reasons, the Court hereby DENIES Defendant’s motion for

13   compassionate release (Dkt. No. 1216), GRANTS the Government’s motion to file overlength

14   motions and briefs (Dkt. No. 1224), and GRANTS the parties’ motions to seal (Dkt. Nos. 1215,

15   1218, 1225, 1231, 1236). The Clerk is DIRECTED to maintain Docket Numbers 1216, 1216-1,

16   1216-2, 1216-3, 1216-4, 1219, 1226, 1232, and 1237 under seal until further order of the Court.

17   The Clerk is further DIRECTED to terminate Defendant’s superseding pro se motion for

18   compassionate release (Dkt. No. 1227).

19          DATED this 25th day of August 2020.




                                                          A
20

21

22
                                                          John C. Coughenour
23                                                        UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR15-0120-JCC
     PAGE - 4
